DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/08/2020 and 10/21/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1, 5, 7, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. [US 2017/0117257 A1], “Lee.”

Regarding claim 1, Lee disclose a light-emitting diode (Fig. 19), comprising: 
an epitaxial laminate (¶[0016] teaches growing the layers) including 
a first type semiconductor layer (Fig. 19, 2153) which has an 5outer surface and a recess (2160) extending inwardly from said outer surface, 
a second type semiconductor layer (2155 and ¶[0156]), and 
a light-emitting layer (2154) interposed between said first type semiconductor layer and said second type 10semiconductor layer and distal from said outer surface; 
a first electrode (2152) connected to said first type semiconductor layer (2153); and 
a second electrode (2155) connected to said second type 15semiconductor layer (2156).

Regarding claim 5, Lee discloses claim 1, Lee further discloses said recess (2160) extends convergingly from said outer surface of said first type semiconductor layer (as shown in Fig. 19).

Regarding claim 7, Lee discloses claim 1, Lee further discloses first (2152) and second electrodes (2156) are disposed 10on different surfaces of said epitaxial laminate (as shown in Fig. 19).

Regarding claim 9, Lee discloses claim 1, Lee further discloses a micro light-emitting diode having a chip size of up to 100 µm x 100 µm (¶[0126] teaches the semiconductor can have a size such as  20 μm×49 μm).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. [US 2017/0117257 A1], “Lee.”

Regarding claim 4, Lee discloses claim 1, Lee does not explicitly disclose the recess has a depth ranging from 0.1 µm to24 1.0 µm.
However, adjusting the height/depth of the recess is well-known in the semiconductor art.  Lee does discloses the height of the lateral wall portion is 10 to 20 percent of either one length of the pair of lateral walls or 25 to 35 percent of a length of a portion on which the first lateral wall overlaps with the wiring electrode (¶[0126]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to adjust the depth of the recces as taught in Lee such that the recess has a depth ranging from 0.1 µm to24 1.0 µm because it has been held that where the general conditions of a claim are disclosed in prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Moreover, in the absence of any criticality (i.e. unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary 

Regarding claim 6, Lee disclose claim 1 and in the embodiment of Fig. 19, Lee does not disclose first and second electrodes are disposed on a same surface of said epitaxial laminate.
However, it is well-known in the semiconductor art to have a suitable alternative arrangement for the electrode. Lee disclose using the flip-chip structure in an alternative embodiment as an alternative way of connecting the LED for use.  Specifically, Lee teaches flip-chip type semiconductor light emitting device (Fig. 4, 150) wherein the first (152) and second electrodes (156) are disposed on a same surface of said light emitting structure. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use an alternative design for the LED electrodes as taught in the alternative embodiment of Lee such that the first and second electrodes are disposed on a same surface of said epitaxial laminate because using the flip-chip design is a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP §2144.04).

Regarding claim 8, Lee disclose claim 1 and in the embodiment of Fig. 19, Lee does not disclose configured as a structure selected from the group consisting of a flip type structure, a face-up type structure, and a vertical type structure.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use an alternative design for the LED as taught in the alternative embodiment of Lee such that LED  structure is a flip type structure because using the flip-chip design is a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP §2144.04).

Claims 11 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. [US 2017/0117257 A1], “Lee” in view of Bower et al. [US 2018/0006186 A1], “Bower.”

Regarding claim 11, Lee discloses claim 1 and the light-emitting diode, Lee does not explicitly disclose the outer support member having an upper surface with an opening, and 25a receiving space extending inwardly from said opening; the light-emitting diode according to claim 125 received in said receiving space and spaced apart from said outer support member; and a connecting unit disposed on said upper surface of said outer support member and said outer surface of said 5first type semiconductor layer of the light-emitting diode to interconnect the 
However, Bower discloses a system to transfer a LED chip to an alternative location.  Specifically, Bower discloses an outer support member (Fig. 11, 7, see Fig. 6 for labelling) and having an upper surface with an opening (11), and 25a receiving space extending inwardly from said opening (as shown).  The light-emitting diode (60) is in receiving space and spaced apart from said outer support member (as shown). Future, a connecting unit (10) disposed on said upper surface of said outer support member and said outer surface of said 5 semiconductor layer of the light-emitting diode to interconnect the light-emitting diode and said outer support member so as to permit the light-emitting diode to be suspended in the receiving space (as shown).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to use an outer support member as taught in Bower in view of Lee such that the outer support member having an upper surface with an opening, and 25a receiving space extending inwardly from said opening; the light-emitting diode according to claim 125 received in said receiving space and spaced apart from said outer support member; and a connecting unit disposed on said upper surface of said outer support member and said outer surface of said 5first type semiconductor layer of the light-emitting diode to interconnect the light-emitting diode and said outer support member so as to permit the light-emitting diode to be suspended in the receiving space because having a secure outer support member helps in the transfer process of the LEDs in order to make high-performance LED arrays (abstract and ¶[0017]).
Regarding claim 17, Lee as modified disclose claim 11, Lee as modified by Bower discloses the light-emitting diode is spaced apart from 10said outer support member in a longitudinal direction transverse to said outer surface by a distance which is equal to at least a thickness of said connecting unit (as shown in Fig. 11 of Bower).

Regarding claim 18, Lee as modified disclose claim 11, Lee as modified by Bower discloses said outer support member (Fig. 11, 7) is made of a material 15selected from the group consisting of a benzocyclobutene adhesive, an ultraviolet adhesive, a resin, and combinations thereof (¶[0097] of Bower teaches the outer support member (Fig. 11, 7) may be an adhesive material, plastic, resin, or other inorganic materials).

Regarding claim 19, Lee as modified disclose claim 11, Lee as modified by Bower discloses a substrate (Fig. 11, 8) disposed beneath said 20outer support member (7).

Regarding claim 20.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. [US 2017/0117257 A1], “Lee” in view of Bower et al. [US 2018/0006186 A1], “Bower” as applied to claim 11 and further in view of Bower et al. [US 2016/0086855 A1], “Bower55.”

Regarding claim 12, Lee as modified discloses claim 11, Lee as modified does not disclose connecting unit includes at least two connecting members.
However, Bower55 discloses micro devices can be distributed over the native substrate and spatially separated from each other by an anchor structure. Bower55 disclose using a various about of anchors (Fig. 22- 30, 110). Specifically, Bower55 teaches two anchors (Fig. 21B, 22, 110) are used to suspend the micro devices (106) such that the tethering structures can be used to facilitate controlling the point of fracture when a released micro object is retrieved by a transfer element (¶[0183]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have at least two connecting members as taught in Bower55 in the device of Lee as modified because such a modification would allow for the tethering structures to provide a stable and controlled point of fracture when a released micro object is retrieved by a transfer element (¶[0183]).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. [US 2017/0117257 A1], “Lee” in view of Bower et al. [US 2018/0006186 A1], “Bower” as applied to claim 11 and further in view of Bower et al. [US 2018/0174910 A1], “Bower10.”

Regarding claim 14, Lee as modified discloses claim 11, Lee in view of Bower discloses the connecting unit can be a photo-sensitive layer (¶[0027] of Bower).  Lee as modified does not explicitly disclose connecting unit is made of a dielectric material.
However using a suitable alternative material as the connecting unit is well known in the semiconductor art. Specifically, Bower10 discloses a semiconductor structure suitable for micro-transfer printing.  Bower10 discloses the semiconductor structure (Fig. 11A, 30P) is tether to the semiconductor substrate (10) by anchor structure (20A). The anchor structure is made with materials such as a dielectric material such as an oxide, silicon dioxide, a nitride, or silicon nitride (¶[0076]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a suitable alternative dielectric material (silicon dioxide) as taught in Bower10 in the device of Lee as modified such that the connecting unit is made of a dielectric material because the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07).

Regarding claim 15, Lee as modified discloses claim 14, Lee in view of Bower10 discloses dielectric material is selected from the 20group consisting of SiO2, SiN, AlN, A1203, and combinations thereof (¶[0076] of Bower10 teaches SiO2).
Allowable Subject Matter
Claims 2, 3, 10, 13, 16, 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464. The examiner can normally be reached Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891



/P.M.R/             Examiner, Art Unit 2891                                                                                                                                                                                           

/MARK W TORNOW/             Primary Examiner, Art Unit 2891